Maxwell, Ch. J.
Both of these cases involve the question of township or-’ ganization in Richardson county, and may be considered together. It appears from the record that township organization was adopted in said county by a majority of the legal voters voting at the general election in 3883; that township officers were not generally elected at that time, and no attempt was made to organize the board of supervisors; that in the year 1884 the question of discontinuing township organization was submitted to the electors of said county at the general election and was adopted by a small majority. Since that time supervisors have not generally been elected in the several townships, and there is now no full board, the business of the county during all the time since the adoption of township organization having been conducted by county commissioners.
The first question presented is whether or not township organization is now in force in Richardson county.
Section 2 of the act relating to township organization [Comp. Stat., Ch. 18, Art. FY], provides that: “The county commissioners, on petition of fifty or more legal, voters, shall cause to be submitted to the voters of the , county the question of township organization under this act, by ballot, to be written or printed, or partly written or partly printed,‘For township organization’ or ‘Against township organization,’ the votes to be canvassed and returned in the same manner as votes for county officers.”
See. 3 provides that: “ If it shall appear by the returns of *176said election that a majority of the legal voters voting at said election are for township organization, then the county so voting for its adoption shall be governed by and subject to the provisions of this act on and after the first day of the meeting of the county supervisors as hereinafter provided.”
Sec. 5 provides that: “In case a majority of the legal votes cast at said election shall be ‘for township organization/ and the electors have chosen supervisors in a majority of the precincts of the county, as provided in the preceding section, there shall be held a special meeting, of the newly elected county board, commencing on the fifteenth day after such election, at the county seat, and when such board shall have met and organized, the power of the county commissioners of such county shall cease and their offices become vacant. ****** In case of failure to elect proper town officers at said election, then such county shall not be governed by this act until the first Tuesday in January following the next general election after the adoption of township organization,” etc.
There are other provisions in the statute to which it is unnecessary to- refer.
It being conceded that a majority of the legal voters of said county, voting at the general election in 1883, voted for township organization, the proposition was adopted, and township organization is now in force in Richardson county unless it was discontinued by the vote of 1884.
2. It is admitted that there was no authority under the statute for the election of 1884, discontinuing township organization. An election to be valid must be authorized by statute. _ If it is not, votes cast thereat are simply nullities. Opinion of the Judges 7 Mass., 525. Same, 15 Id., 537. Cooley Const. Lim., 603. State v. Young, 4 Iowa, 561. Barry v. Lanch, 5 Cold., 588. Dillon on Mun. Corp., § 136. The election for the purpose of discontinuing township organization, being held without author*177ity of law, was a nullity, and township organization is now in force in Eichardson county.
3. At what time will township government supersede that of the county commissioners? It will be seen that the statute provides that when supervisors have been chosen in a majority of the precincts of the county, they shall hold a special meeting, commencing on the 15th day after the election; and when such board shall have met and organized, the power of the county commissioners shall cease; but in case of the failure to elect the proper town officers at such election, then the county shall not be governed by the township organization law until the first Tuesday in January following the election. In case of the failure-to organize under the township organization law at either of the times stated, there is no provision that township organization shall thereupon lapse, or be affected in any manner, except that the county commissioners shall continue to exercise their duties until the organzation of the board of supervisors. The board of commissioners of Eichardson county, therefore, is the legal tribunal for the-transaction of the county business of said county, and will continue to be such until superseded by a board of supervisors. As such supervisors may be elected at the general election in November next, and the relief which the plaintiffs seek be obtained by such election, we will make no-order in the premises.
The actions are hereby dismissed.
Judgment accokdingly.
The other judges concur.